 Case 1:19-cr-10041-JDB Document 126 Filed 11/30/19 Page 1 of 2 PageID 412
                                        U.S. Department of Justice
                                        Criminal Division




                                       November 22, 2019

Leslie I. Ballin                                              Manubir S. Arora
Ballin Ballin Ballin & Fishman                                Manubir S. Arora
200 Jefferson Ave., Ste. 1250                                 75 West Wieuca Road NE
Memphis, TN 38103                                             Atlanta, GA 30342
(901) 525 – 6278                                              (404) 881 - 8866
lballin@bbfpc.com                                             manny@mannyarora.com

       RE:      United States v. Petway, et al.
                CR. No. 19-cr-10041-JDB
Dear Counsel:

      In accordance with the discovery obligations of the United States toward your client, the
Government is producing, via USAFx, bank records and copies of prescriptions.

         Please note that the patient records you have received contain copies of prescriptions. In
accordance with the Court’s instruction, if there are any additional prescriptions that we obtain
(i.e. copies not included in what has already been provided), we will produce a copy by next
Friday, November 29, 2019.

        We are also attaching to this letter a log of what has been produced to you in this case. If
you have any questions or concerns about the contents of the log, please do not hesitate to
contact me. In the first production in May 2019, you received a report titled, “UC Visit w Petway
N-2, N-3, N-4-2018.02.22.” This report provides a summary of the review of footage from an
audio/visual device. We do not have a record of the actual footage being uploaded at the time the
report was provided. We have uploaded this footage to USAFx.

        If you have any questions or difficulties regarding this production, please do not hesitate
to contact me.


                                                              Respectfully,

                                                              s/Jillian Willis
                                                              Jillian Willis
                                                              Trial Attorney
                                                              U.S. Department of Justice
                                                              Criminal Division, Fraud Section
                                                              (202) 257 – 5852
                                                              Jillian.Willis2@usdoj.gov
Enclosures/Production 3 via USAfx
           Discovery Log Attached
 Case 1:19-cr-10041-JDB Document 126 Filed 11/30/19 Page 2 of 2 PageID 413
                                        U.S. Department of Justice
                                        Criminal Division




                                       November 29, 2019

Leslie I. Ballin                                             Manubir S. Arora
Ballin Ballin Ballin & Fishman                               Manubir S. Arora
200 Jefferson Ave., Ste. 1250                                75 West Wieuca Road NE
Memphis, TN 38103                                            Atlanta, GA 30342
(901) 525 – 6278                                             (404) 881 - 8866
lballin@bbfpc.com                                            manny@mannyarora.com

       RE:      United States v. Petway, et al.
                CR. No. 19-cr-10041-JDB
Dear Counsel:

We have uploaded, via USAFx, additional copies of prescriptions received from pharmacies. We
have also uploaded a report and email related to defendant Petway’s travel.

If you have any questions or difficulties regarding this production, please do not hesitate to
contact me.


                                                             Respectfully,

                                                             s/Jillian Willis
                                                             Jillian Willis
                                                             Trial Attorney
                                                             U.S. Department of Justice
                                                             Criminal Division, Fraud Section
                                                             (202) 257 – 5852
                                                             Jillian.Willis2@usdoj.gov
Enclosures/Production 4 via USAfx
